IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,751


EX PARTE CODI ALLEN FARROW, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2009CR7764A IN THE 437TH DISTRICT COURT

FROM BEXAR COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of six counts of
deadly conduct and sentenced to eight years' imprisonment for each count. He did not appeal his
conviction. 
	Applicant contends that his plea was involuntary because counsel incorrectly advised him
that he would be eligible for shock probation after sentencing. Applicant alleges that he would not
have pleaded guilty had he known that his plea agreement rendered him ineligible for "shock
probation." Tex. Code Crim. Proc. art. 42.12 §§ 6(a), 3g(a)(2).
	Trial counsel appeared in open court and gave a statement responding to Applicant's
allegations. Based on trial counsel's statement and the record, the trial court determined that
Applicant's pleas were involuntary. Applicant is entitled to relief. Ex parte Moody, 991 S.W.2d 856,
857-858 (Tex. Crim. App. 1999); Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted. The judgments in Cause No. 2009CR7764A in the 437th Judicial District
Court of Bexar County are set aside, and Applicant is remanded to the custody of the sheriff of Bexar
County to answer the charges as set out in the indictment. The trial court shall issue any necessary
bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: March 21, 2012
Do Not Publish